Dear Ms. Bennett:
This office is in receipt of your opinion request directed to Attorney General Richard P. Ieyoub.  The request has been assigned to me for research and reply.
You inquire whether the Bossier Communication District Number One is required by law to publish the official minutes of its meeting in the local newspaper.  We respond in the affirmative.
LSA-R.S. 43:173 provides, in pertinent part:
     "A.(1)  Levee, drainage, subdrainage, road, subroad, navigation, and sewerage districts, or other political subdivisions of the state and parishes, shall have the proceedings of their board and such financial statements required by and furnished to the legislative auditor published in a newspaper. . . ."  (Emphasis added).
A communication district created pursuant to the provisions of LSA-R.S. 33:9101 is a political subdivision of the state. LSA-R.S. 33:9101(A) provides, in pertinent part:
     "The governing authority of any parish may by ordinance create communications districts composed of any part of all of the territory lying wholly within the parish.  Such districts shall be political and legal subdivisions of the state, with power to sue and be sued in their corporate names and to incur debt and issue bonds.  (Emphasis added).
By Ordinance Number 1166, dated December 10 1985, the Bossier Parish Police Jury created this communications district. Relevant sections reflect the following language:
     "SECTION 1.  There is hereby created a communications district, to be known as "Communications District Number One of Bossier Parish," comprising all of the territory in Bossier Parish, Louisiana. The district is created in accordance with the provisions of Louisiana R.S. 33:9101 and shall have the legal status conferred thereby.
*  *  *
     SECTION 4.  Communication District Number One of Bossier Parish and its governing board shall have all rights, powers, privileges and authorities and be subject to all regulations and limitations provided by La. R.S. 33:9101-91-6 [sic] and other state law applicable to such districts."    A copy of the ordinance is enclosed.
By reference to LSA-R.S. 33:9101, the Police Jury acknowledged the legal status of the district as a political subdivision of the state.  This office is of the opinion that the Bossier Parish Communications District Number One, as a political subdivision of the state, is required by law to publish its minutes and financial reports as directed by LSA-R.S. 43:171.
We hope the foregoing is helpful to you.  Should you have further inquiries, please contact this office.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0146E